Citation Nr: 0902628	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
acquired psychiatric disability, including schizophrenia.

2.  Entitlement to service connection for acquired 
psychiatric disability, including schizophrenia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 25, 1973 
to October 19, 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2006, a statement of the case was issued in May 2007, and a 
substantive appeal was received in June 2007.  A Board 
hearing at the RO was held in July 2008.  

At the hearing, the record was held open for 60 days until 
September 14, 2008 so that additional evidence could be 
submitted.  The Board notes that the veteran submitted 
additional evidence to the Board.  In an August 2008 
statement, the veteran waived RO consideration of this 
evidence.  Nevertheless, as the case is reopened and remanded 
below, the RO will have the opportunity to review the 
additional evidence.  

The issue of entitlement to service connection for acquired 
psychiatric disability, including schizophrenia, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric 
disability, described as schizophrenia, mental disorder and 
depression, was denied by a September 2004 rating decision; 
the veteran failed to file a timely substantive appeal. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for an 
acquired psychiatric disability has been received since the 
September 2004 rating decision. 


CONCLUSIONS OF LAW

1.  The September 2004 rating decision which denied 
entitlement to service connection for an acquired psychiatric 
disability described as schizophrenia, mental disorder and 
depression, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
September 2004 rating decision denying service connection for 
an acquired psychiatric disability, and thus, the claim has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for an acquired psychiatric 
disability (described as schizophrenia, mental disorder and 
depression) was denied by the RO in a September 2004 rating 
decision.  The veteran filed a notice of disagreement to 
initiate an appeal in October 2004 and the RO issued a 
statement of the case in August 2005.  However, the veteran 
failed to file a timely substantive appeal.  The Board notes 
that in an April 2006 statement, the veteran indicated that 
in August 2005, he sent in a substantive appeal and included 
a copy of the appeal.  However, there is no indication that 
the RO ever received the substantive appeal prior to April 
2006 as the only copy of record was not date stamped until 
April 2006.  In sum, the Board must conclude that the veteran 
failed to file a timely substantive appeal.  See 38 C.F.R. 
§ 20.302(b).  Under the circumstances, the Board finds that 
the September 2004 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Although the RO 
reopened the veteran's claim in the May 2007 statement of the 
case, the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

Since the September 2004 rating decision, additional evidence 
has become part of the record, including VA treatment records 
and July 2008 hearing testimony.  Significantly, a March 2007 
treatment record indicated that the veteran's schizophrenia 
became active during boot camp by history.  The examiner 
further stated that in her judgment, the veteran suffered 
from schizophrenia that was ignited  by military experience 
and he suffered his first psychotic break in military 
bootcamp by his account.   

The Board finds that the additional evidence submitted since 
the September 2004 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the veteran has a current psychiatric 
disability that manifested in service, which is necessary to 
substantiate the veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim of entitlement to service connection 
for an acquired psychiatric disability is reopened.  38 
U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen claims 
of entitlement to service connection for an acquired 
psychiatric disability.  To that extent, the appeal is 
granted, subject to the directions set forth in the following 
Remand section of this decision.


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability.  The veteran's entrance 
examination showed that he was evaluated as clinically 
psychiatrically normal.  However, an October 1973 Aptitude 
Board report showed that it was recommended the veteran be 
discharged as temperamentally unsuitable due to sleepwalking, 
homesickness, poor motivation, excessive dependency, 
emotional lability, and low tolerance for sustained minimal 
stress. Further, as previously noted, a March 2007 treatment 
record indicated that the veteran's schizophrenia became 
active during boot camp by history.  The examiner further 
stated that in her judgment, the veteran suffered from 
schizophrenia that was ignited by military experience and he 
suffered his first psychotic break in military bootcamp by 
his account.  Thus, in light of the problems in service and 
the March 2007 treatment record, the Board finds that the 
veteran should also be afforded a VA psychiatric examination.  
See generally 38 C.F.R. § 3.159(c)(4). 



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
for review.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly report all 
acquired psychiatric disabilities.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current acquired psychiatric 
disabilities were manifested during 
service.  A detailed rationale should be 
provided for any opinions expressed. 

2.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


